DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
1. 	A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 6-7-21 after the final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 6-7-21 has been entered.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata et al., (IDS: US Pat. 8742589, hereinafter Kawabata) in view of Scanlan et al., (IDS: US Pat. Appln. Pub. 2017/0033009, hereinafter Scanlan) and Suthiwongsunthorn et al., (US Pat. 9978658, hereinafter Suthiwongsunthorn).

Regarding claims 1 and 9, Kawabata discloses a semiconductor package structure (SPS), comprising:
a semiconductor die (device 40 in Fig. 5; Col. 5, line 49) having a first/bottom surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a first protective insulating layer/PrIL (thermoset resin 50 in Fig. 5; col. 5, line 11) covering the first surface and the third surface of the semiconductor die;
a redistribution layer (RDL-46, 44 in Fig. 5; col. 5, line 34) structure electrically coupled to the semiconductor die and surrounded by the first PrIL on the first surface of the semiconductor die;
a conventional insulating layer/IL (passivation layer 42 in Fig. 5; col. 4, line 67)        on the first surface of the semiconductor die; and
a second passivation layer/PsL (resin layer 48 in Fig. 5; col. 5, line 4) between the insulating layer and the first protective insulating layer.
 (Fig. 3).
Kawabata fails to teach:
a) a first PsL covering the first PrIL and the RDL structure;  

c) a second PrIL covering the second surface of the semiconductor die; wherein the first PrIL and the second PrIL are formed of different materials.  

a- b)	 Scanlan teaches a SPS comprising:
a plurality of protective/passivating layers on a first PrIL above/covering a RDL structure including a first PsL (for example, see dielectric layer/epoxy material 102 in Fig. 3,; para 0038-0039) providing the desired surface protection for the first PrIL; and 
a conventional conductive structure (RDL traces 120, 134, 128 in Fig. 3; para 0048, 0052) passing through the first PsL and electrically coupled to the RDL structure, providing the desired external connection. The conductive structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see pad structure 134 and 128 respectively in Fig. 3; para 0050, 0052).
c)	Suthiwongsunthorn teaches a SPS wherein a second PrIL covers a second surface of a semiconductor die, the second PrIL comprising a thermoplastic resin combined with a thermoset adhesive material (see 140 in Fig. 1o; col. 4, lines 8-11) to provide the desired adhesion and backside surface protection for the die. The second PrIL being formed of a different material than that of the first PrIL since Kawabata teaches the first PrIL comprising a thermoset resin material harder than epoxy resin (for example, Kawabata: see 10/50 in Fig.1/5; col. 4, lines 6-12) to provide the desired grinding rate. 

	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-c), as taught by Suthiwongsunthorn, so that the surface protection for the die can be  improved in Scanlan and Kawabata’s SPS. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)- c), as taught by Scanlan and Suthiwongsunthorn, so that the backside surface protection and adhesion for the die and via processing accuracy for the conductive structure can be improved and the desired external connection capability can be achieved Kawabata’s SPS.

Regarding claim 3, Kawabata, Scanlan and Suthiwongsunthorn teach substantially the entire claimed structure as applied to claim 1 above, wherein Kawabata teaches the first PrIL comprising an epoxy thermoset resin/molding compound material (see col. 4, lines 10-12).

Regarding claims 5-7 respectively, Kawabata, Scanlan and Suthiwongsunthorn teach substantially the entire claimed structure as applied to claim 1 above, wherein Kawabata further teaches:
a third PsL (epoxy resin layer 48 in Fig. 5; col. 4, line 11, col. 5, line 5) between the first surface of the semiconductor die and the RDL structure and covered by the first PrIL;  
the first PSL (Scanlan: 102 in Fig. 3,; para 0038-0039) comprising an epoxy, being a same material as that of the third PSL and different from the first PrIL being made of any insulating resin (Kawabata: col. 5, line 11); and 
the first PsL further comprising a conventional polyimide dielectric material (Scanlan: para 0038).
 Kawabata and Scanlan do not explicitly teach the third PsL comprising polyimide.
The selection of insulating dielectric materials (polyimide, epoxy, etc.), a number of insulation/passivation layers, etc., in Semiconductor Chip Packaging and Interconnect Technology art, is a subject of routine experimentation and optimization to achieve the desired insulation/dielectric properties, thermal expansion coefficient (TCE), glass transition (Tg) temperature, lamination/curing performance,  stress/defect reduction, etc.   
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements a)-c), so that the desired electrical/thermal performance can be achieved, the stress can be reduced and processing can be simplified in Kawabata and Scanlan’s SPS.
	
5.	Claims 10-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (IDS: US Pat. Appln. Pub. 2016/0013148, hereinafter Lin) in view of Plepys et al., (US Pat. 6140707, hereinafter Plepys).


a semiconductor die (124 in Fig. 4; para 0070) having a first/bottom surface, a second surface opposite the first surface, and a third surface adjoined between the first surface and the second surface;
a first protective insulating layer/PrIL (insulating layer 134 in Fig. 4; para 0070) covering the first surface of the semiconductor die, the first PrIL being formed of conventional dielectric layers including silicon oxide, silicon nitride, etc. (see para 0058);
a redistribution layer (RDL-152 in Fig. 4; para 0072) structure electrically coupled to the semiconductor die and surrounded by the first PrIL;
a second PrIL (encapsulating layer 144 in Fig. 4; para 0067) covering the second and the third surfaces of the semiconductor die;
the second PrIL being formed of an epoxy resin (para 0067), the first PrIL and the second PrIL being formed of different materials;  
a first passivation layer/PsL (dielectric layer 154 in Fig. 4; para 0073) covering the first PrIL and the RDL structure; and
at least one conductive structure (RDL 152, 156 in Fig. 4; para 0072, 0079) passing through the first PsL and electrically coupled to the RDL structure
(Fig. 4).
Lin fails to teach a bottom surface of the first PsL being coplanar with a top surface of the RDL.

	Lin and Plepys are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate a bottom surface of the first PsL being coplanar with a top surface of the RDL, as taught by Plepys, so that the bonding of the external contact can be  improved and the processing can be simplified in Lin’s SPS. 
  	
Regarding claims 11-13 respectively, Lin and Plepys teach substantially the entire structure as applied to claim 10 above, wherein Lin further teaches: 
the first and the second PrIL comprising conventional epoxy encapsulate/molding material, acrylic and polymeric/solder resist material as required (see para 0067, 0058); 
a second PsL (insulating layer 150 in Fig. 4; para 0070) between the first surface of the semiconductor die and the RDL structure and covered by the first PrIL; and 
the first PsL and the second PsL comprising conventional polyimide dielectric material (para 0070, 0073) and the second PsL being different from the first and the second PrIL (see para 0058, 0067, 0070 and 0073).

Regarding claims 14-16 respectively, Lin and Plepys teach substantially the entire structure as applied to claim 10 above, wherein Lin further teaches: 
the first PrIL having a sidewall that is substantially aligned with the third surface of the semiconductor die (see 134 and 124 respectively in Fig. 4); 
the first PrIL having a sidewall and the second PrIL extends from the third surface of the semiconductor die to the sidewall of the first PrIL (see a sidewall of 144 abutting with the third surface of 124 and further extending downwards abutting with the sidewall of 134 in Fig. 4); and 
the first PrIL having a first sidewall and a portion of the second PrIL covering the third surface of the semiconductor die has a second sidewall, and wherein the first sidewall is substantially aligned with the second sidewall (see a sidewall of 134 and a sidewall of 144 abutting with the third surface of 124 in Fig. 4)

Regarding claim 18, Lin and Plepys teach substantially the entire structure as applied to claim 10 above, wherein Lin further teaches the conductive structure comprising an under-bump metallurgy (UBM) layer and a solder bump on the UBM layer (see conductive layer 152 and 156 respectively in Fig. 4; para 0073, 0079).

17 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al., (IDS: US Pat. Appln. Pub. 2016/0013148, hereinafter Lin), Plepys et al., (US Pat. 6140707, hereinafter Plepys) and further in view of Yu et al., (US Pat. Appln. Pub. 2016/0284654, hereinafter Yu).

Regarding claim 17, Lin and Plepys teach substantially the entire claimed structure as applied to claim 10 above except a portion of the second PrIL covering the third surface of the semiconductor die is capped by the first PrIL. 
	Yu teaches a SPS having a plurality of protective layers wherein a portion of a second PrIL (molding layer) covering a side/third surface of the semiconductor die is capped by a first PrIL (insulating polymer layer) [see 112 and 108 respectively in Fig. 1; para 0013] to provide added surface protection on the side surfaces of the die. 
 	Lin, Plepys and Yu are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Plepys and Lin, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to provide a portion of the second PrIL covering the third surface of the semiconductor die is capped by the first PrIL, as taught by Yu, so that the side surface protection for the die can be improved and the stress and the defect density can be reduced in Plepys and Lin’s SPS. 


Response to Arguments
7.	Applicant's arguments filed on 6-7-21 have been fully considered but they are not persuasive as explained in 35 U.S.C. 103 rejections set forth above.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811